Citation Nr: 1625389	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-34 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 12, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction was subsequently transferred to the Fargo, North Dakota RO.

In an April 2011 rating decision, the RO granted service connection for ischemic heart disease (IHD) and assigned an initial 60 percent disability rating from January 28, 2003, to October 11, 2010, and a 100 percent disability rating thereafter.  The Veteran's only other service-connected disability is tinnitus.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court)'s held that VA must consider a TDIU claim despite the existence of the schedular total rating (100 percent schedular) and award special monthly compensation if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  However, here, in the Veteran's recently submitted VA Form 21-8940 (application for increased compensation based on unemployability) he asserted entitlement to TDIU due to his service-connected IHD.  Thus, the Veteran's appeal is factually distinguished from Bradley because neither the Veteran nor the evidence has subsequently suggested the award of TDIU based on a separate service-connected disability.  For these reasons, entitlement to TDIU since October 12, 2010, is moot.  Id.  See DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375  (1999)).  Accordingly, the Veteran's appeal has been characterized as reflected on the title page.

In September 2015, the Board remanded the claim for further development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a December 2015 supplemental statement of the case (SSOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015.).


FINDINGS OF FACT

1.  Prior to October 12, 2010, the Veteran was service-connected for IHD (rated 60 percent disabling) and tinnitus (rated 10 percent disabling).  His combined disability rating was 70 percent.

2.  Prior to October 12, 2010, the Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

Prior to October 12, 2010, the criteria for entitlement to a TDIU are not met.  
38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 as amended (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A letter dated in May 2011, notified the Veteran of the evidence needed to substantiate his claim for a TDIU.  There has been no allegation that the notice was insufficient, and the Board finds that the duty to notify is met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The RO obtained the Veteran's service treatment records (STRs), VA and private treatment records in furtherance of his claim. 

The claim was remanded in September 2015 to obtain a VA opinion to assess the impact of his service-connected disabilities on his employability and to request information from the Veteran regarding his employment and educational history.

In October 2015, the Veteran submitted a VA Form 21-8940, which contained his employment and educational history.  Additionally, in December 2015, a VA medical opinion was obtained to determine the impact of the Veteran's service-connected disabilities on his employability.  

The Board finds that the December 2015 VA opinion is adequate, as it is predicated on the evidence of record, including his medical records contained in the claims file.  The VA physician considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  As such, VA obtained an adequate opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board concludes that there has been substantial compliance with the September 2015 Board remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist is also met.




II.  Analysis

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Prior to October 12, 2010, the Veteran was in receipt of a 60 percent disability rating for IHD and a 10 percent disability rating for tinnitus.  Thus, the schedular criteria for a TDIU under section 4.16(a) have been met.

A review of the record reveals that the Veteran completed the 9th grade.  See Veteran's application for program of education or training dated February 1975.  After separation from service, the Veteran completed a farm management course and was self-employed as a farmer.  From October 1989 to October 1998, he worked at a factory receiving and handling supplies.  Then, he resumed work as a self-employed farmer until 2002.  See VA treatment record dated April 2008 and VA Form 21-8940 dated October 2015.  

Private hospital records reflect that he was admitted in 1997 for a possible myocardial infarction and in May 2002 for a coronary artery bypass graft (CABG).  See, e.g., private hospital records dated May 2002 and June 2002.  In June 2002 hospital records, he reported that he was participating in cardiac rehabilitation and he denied any problems with exercise.  Upon physical examination, he denied chest discomfort, dyspnea, or pedal edema.  His left ventricular ejection fraction was 45 percent.  A June 2002 private examining physician noted that the Veteran was "doing excellent" following his May 2002 surgery and could resume "full activity".  He was treated with prescribed medications (Lipitor, Aspirin, and Lopressor).  Id. 

In February 2008, the Veteran was afforded a VA audiological examination.  The Veteran reported bilateral, constant tinnitus since service.  Audiometric testing showed a bilateral high frequency sensorineural hearing loss.

In an April 2008 VA treatment report, the Veteran reported that he has spent his entire life working on a farm.  Upon physical examination, he denied chest pain or shortness of breath.  The VA examining physician found that the Veteran's coronary artery disease (CAD) status post CABG was stable.

In March 2009 and March 2010 VA treatment records, the examining physicians noted that the Veteran's CAD status post CABG was stable and that he remained on the same prescribed medications.  

During a December 2010 VA heart examination, the Veteran reported that he is physically active, as he walks one mile per day, goes fishing, shops, and removes snow with a snow blower.  Upon physical examination, he denied angina, dyspnea, dizziness, syncope, orthopnea, and edema.  He stated that he experiences fatigue.  His left ventricular ejection fraction was 28 percent.  The VA examiner found that there was no evidence of congestive heart failure.  The VA examiner opined that the Veteran's IHD does not impact his ability to work.  

In the Veteran's and his son's January 2012 statements, they indicated that following the Veteran's CABG in May 2002, he was unable to continue his employment as farmer due to the vibrations and bouncing movements of farming equipment.  The statements revealed that the Veteran gave his farming operation to his son and thereafter the Veteran was unable to provide any assistance with farming.  

In a February 2012 VA opinion, the VA physician reviewed the Veteran's clams file and opined that he has "no history of non-ischemic cardiopathy so he most likely has an ischemic cardiopathy on the basis of his ischemic heart disease which would prevent" him from doing heavy labor on the farm; however, he has the ability to do sedentary labor.  

In a December 2015 VA opinion, a VA physician reviewed the Veteran's claims file and opined that the service-connected IHD and tinnitus do not preclude him from securing and following substantially gainful employment.  In the VA physician's rationale, he gave a detailed summary of the Veteran's heart history and noted his previous employment as a farmer.  The VA physician indicated that following the Veteran's heart procedures, he has continued to be physically active, as the Veteran reported that he walks a mile per day, shops, and removes snow with a snow blower.  The VA physician concluded that the Veteran is unable to partake in "heavy physical exertion but he is able to operate farm machinery.  He is able to do sedentary activity.  His tinnitus does not interfere with his ability to work."

To this end, the Board finds that the February 2012 and December 2015 VA opinions are highly probative, as they represent informed conclusions of medical professionals based on a review of the Veteran's medical history and statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Moreover, the February 2012 and December 2015 VA opinions are consistent with the evidence of record. 

The Board finds that the Veteran's service-connected IHD and tinnitus, either individually or collectively, do not preclude him from securing and following a substantially gainful occupation consistent with his educational background and work history. 

The Veteran contends that he is unable to maintain employment as a farmer, namely because of the vibrations of the farming equipment.  He states that he was last employed as a farmer in 2002.  To this end, the Board does not dispute the severity Veteran's IHD and tinnitus.  However, the Board finds, and the February 2012 and December 2015 VA physicians agree, that the Veteran would be able to obtain sedentary employment.    

The Board recognizes that the Veteran is unable to perform his past rigors physical duties as a farmer and that he has a 9th grade education; however, the medical evidence shows that following the Veteran's heart procedures in May 2002, he has denied chest pain or shortness of breath, continued in limited physical activities, and in fact he reported that he felt excellent.  Crucially, a treatment provider indicated that the Veteran could resume "full activity."  VA treatment reports dated in 2008, 2009, and 2010 noted that the Veteran's CAD status post CABG conditions were stable.  The Veteran has reported that he is able to exercise without problems during his cardiac rehabilitation and that he has maintained somewhat physically activity, as he is able to walk a mile a day, fish, and shop.  Thus, it would seem reasonable that he would be capable to obtain and sustain substantially gainful employment in a sedentary environment or operate farm equipment that does not involve vibrations, as recommended by the December 2015 VA physician.  During this appeal period, the Veteran's ventricular ejection fraction was 45 percent, notably VA physician's considered such findings and opined that the Veteran's IHD did not impact the Veteran's ability to work.

Particularly, as to the Veteran's tinnitus, either individually or collectively with his IHD, it does not preclude him from securing and following a substantially gainful occupation.  Although he may experience audiologic difficulty, the evidence of record does not suggest that tinnitus is of a severity to pose interference with substantially gainful employment.  The December 2015 VA physician opined that the Veteran's tinnitus does not interfere with his ability to work.  Moreover, the 10 percent rating that is in effect for tinnitus reflects mild or slight interference with employment capability.

The most persuasive evidence indicates that, despite some limitations imposed by his heart and tinnitus disabilities, the weight of the probative evidence is against a finding that the Veteran's service-connected disabilities are of such severity so as to preclude all substantially gainful employment.  

In reaching such determination, the Board has considered the Veteran's statements regarding the severity of his heart and tinnitus disabilities and the impact they have on his employability.  However, the Board accords such statements little probative weight as they are directly contradicted by the objective findings of record demonstrating his functional capabilities, to include those opinions offered by the February 2012 and December 2015 VA physicians.

The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for entitlement to a TDIU, prior to October 12, 2010, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to a TDIU prior to October 12, 2010, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


